DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered.
Applicant argues that claim 1 recites sufficient structure to perform the function of “a light transmitting member”. Specifically, applicant points to “a packing having an opening”.
The examiner agrees an opening is sufficient structure to perform the function of transmitting light and the limitation is no longer interpreted under 112f.
Applicant argues that “endothermic region and exothermic region” are sufficient structure to perform the function of “a temperature control element”. 
The examiner agrees and the limitation is no longer interpreted under 112f.
Applicant argues that “being in contact with a side surface of the Fabry-Perot interference filter and the support member” is sufficient structure for “a heat conducting member”.
The examiner agrees that contact is sufficient structure to provide heat conduction. 
The limitation is no longer interpreted under 35 USC 112f.
Applicant argues “bonding the Fabry-Pero9t interference filter and the support member” is sufficient structure to perform the function of “a bonding member”.
The examiner agrees that the heat conducting member as previous discussed is in contact and contact is sufficient structure for bonding.
The limitation is no longer interpreted under 35 USC 112f.
The claims have been amended to include “wherein a distance between the Fabry-Perot interference filter and the opening in the direction parallel to the line is greater than a width of the opening in a direction perpendicular to the line”.
Applicant argues that support for the limitation can be found in claim 2 and Figure 1 of applicant’s specification.
However previous claim 2 did not discuss the specific distance between the two objects.
MPEP section 2125 II state that “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.")”.
The instant application specification does not specifically disclose that the drawings are to scale. Further the specification does not disclose any size or dimensions of the specific parts of the apparatus.
Therefore, the instant application does not provide adequate support for the newly amended claims and the claims will be rejected as new matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claims have been amended to include “wherein a distance between the Fabry-Perot interference filter and the opening in the direction parallel to the line is greater than a width of the opening in a direction perpendicular to the line”.
Applicant argues that support for the limitation can be found in claim 2 and Figure 1 of applicant’s specification.
However previous claim 2 did not discuss the specific distance between the two objects.
MPEP section 2125 II state that “When the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value. See Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) (The disclosure gave no indication that the drawings were drawn to scale. "[I]t is well established that patent drawings do not define the precise proportions of the elements and may not be relied on to show particular sizes if the specification is completely silent on the issue.")”.
The instant application specification does not specifically disclose that the drawings are to scale. Further the specification does not disclose any size or dimensions of the specific parts of the apparatus.
Therefore, the instant application does not provide adequate support for the newly amended claims.
Regarding claims 3-8, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antila Jarkko E et al, “Advanced MEMS spectral sensor for the NIR”, visual communications and image processing; 20-1-2004 – 20-1-2004; San Jose, Vol. 9375, 2015-02-27, p93750F, XP060046363 (cited in IDS dated 12/02/2019) and further in view of Oliver US Patent No. 4,904,090.
Regarding claim 1, Jarkko teaches a light detection device (Figure 3) comprising: 
a Fabry-Perot interference filter having a first mirror and a second mirror with a variable distance there between and provided with a light transmitting region transmitting light corresponding to the distance between the first mirror and the second mirror on a predetermined line (Figure 2 and 3; figure 2 shows the fabry perot interference filter with two mirrors and Figure 3 shows the MEMS FPI chip integrated into the sensor); 
a light detector disposed on one side with respect to the Fabry-Perot interference filter on the line and configured to detect light transmitted through the light transmitting region (Figure 3 shows the light detector “extended InGaAs detector” is on one side of the fabry perot interference filter “MEMS FPI chip”; the light coming from the fiber ferrule passes through the band limiting filter through the FPI and onto the detector); 
a package having an opening positioned on the other side with respect to the Fabry-Perot interference filter on the line and configured to accommodate the Fabry-Perot interference filter and the light detector (Figure 3, the package “Hermetic TO-can” accommodates the FPI filter and the detector; the opening of the package is located at the band limiting filter); 
a light transmitting member provided in the package such that the opening is blocked (Figure 3 “band limiting filter”); and 
a temperature control element having a first region thermally connected to the Fabry- Perot interference filter and the light detector and configured to function as one of an endothermic region and an exothermic region (Figure 3, “Peltier element” is the temperature control element with an endothermic and exothermic region the Peltier draws heat from inside the package to the outside of the package), 
wherein the first region is positioned on the one side with respect to the light detector at least on the line (Figure 3, the Peltier is located on one side of the light detector).
Jarkko teaches wherein the temperature control element having a second region thermally connected to the package and configured to function as the other of the endothermic region and the exothermic region (Figure 3).
Jarkko teaches wherein a distance between the Fabry-Perot interference filter and the opening in the direction parallel to the line is greater than a width of the opening in a direction perpendicular to the line (page 3 “a 4 mm sapphire ball lens”; Figure 3; page 13 “an envelope of 25x55x55 mm”; Figure 3 and 6; as seen in Figure 3, the sapphire lens is equal to the size of the opening and is placed before and separated from the band limiting filter which is the fabry perot filter. The specification of the NPL teaches the ball lens is 4mm therefore the opening is 4mm. The overall package is 25x55x55 mm and Figure 3 and 6 are drawings showing that the distance is greater than 4mm.)
Jarkko is silent with respect to wherein an outer edge of the opening is positioned inside an outer edge of the Fabry- Perot interference filter when seen in a direction parallel to the line, and 
Oliver teaches having a light transmitting member larger than the opening and larger than the detector.
Jarkko teaches having an opening and light transmitting member with the Fabry Perot interference filter having a smaller transmission center (Figure 2 and 3).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have an outer edge of the opening is positioned inside an outer edge of the Fabry- Perot interference filter when seen in a direction parallel to the line for the purposes of having an aperture smaller than the FPI filter so that the full signal passes through and increasing the SNR. 
Regarding claim 3, Oliver teaches wherein an outer edge of the light transmitting member is positioned outside the outer edge of the Fabry-Perot interference filter when seen in a direction parallel to the line (Figure 1).
Regarding claim 4, Jarkko teaches wherein the temperature control element is disposed inside the package, wherein the light detector is disposed on the temperature control element, and wherein the Fabry-Perot interference filter is disposed on the temperature control element such that the light detector is positioned between the temperature control element and the Fabry- Perot interference filter (Figure 3).
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarkko as applied to claim 1 above, and further in view of Jarkko et al. WO 2016/071572 (hereinafter Jarkko 572).
Regarding claim 5, Jarkko teaches further comprising: a support member configured to support a portion of a bottom surface of the Fabry-Perot interference filter outside the light transmitting region (Figure 2; the Fabry perot interference filter is supported form underneath); and a member being in contact with a side surface of the Fabry-Perot interference filter and the support member (Figures 2 and 3 the heat conducting member is a bonding that holds the FPI filter in place).
Jarkko is silent with respect to a heat conducting member. 
Jarkko 572 teaches using a spacer and having the spacer made of silicon which is a heat conductor (paragraph 47). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have a heat conducting member for the purposes of bonding the FPI and detector together while having them thermally connected so that the temperature controller can reduce the temperature preventing unwanted thermal expansion increasing the accuracy of wavelength filtering.
Regarding claim 6, Jarkko and Jarkko 572 teach wherein the heat conducting member is a bonding member bonding the Fabry-Perot interference filter and the support member (the heat conducting member is a bonding that holds the FPI filter in place; see claim 5 rejection above).
Regarding claim 7, Jarkko and Jarkko 572 teach wherein the support member has a placement surface on which the portion of the bottom surface of the Fabry-Perot interference filter outside the light transmitting region is placed, wherein at least a portion of the side surface of the Fabry-Perot interference filter is positioned on the placement surface such that a portion of the placement surface is disposed outside the side surface, and wherein the heat conducting member is disposed in a corner portion formed by the side surface and the portion of the placement surface and is in contact with each of the side surface and the portion of the placement surface (Figures 2 and 3 the heat conducting member is a bonding that holds the FPI filter in place the supports are located on the side surface of the Fabry Perot interference filter).
Regarding claim 8, wherein the temperature control element is in a wall portion of the package (Figure 3, the Peltier element is located on the bottom of the package).
Jarkko is silent with respect to the temperature control element is embedded.
Jarkko 572 teaches the Peltier is embedded in the package so that it is connected to the frame 3 in order to prevent heat return (paragraph 50).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have the temperature control element is embedded in a wall portion of the package for the purposes of preventing heat return.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/Primary Examiner, Art Unit 2877